DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Claim status in the communication received on 11/25/2020:
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 15, 18-19 are objected to because of the following informalities.
As to claim 15,
“…generated by on said…”, should have been “…generated by [[on]] said…”, as “on” seems to be a typographical error. Appropriate correction is required.
“said network device provisioning information”, should have been “said updated network device provisioning information”, or the lack of antecedent basis should be resolved.

As to claims 18 and 19, there is insufficient antecedent basis for “said master controller” in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

As to claims 1, 8 and 15, the claim recites the limitation “generating updated network provisioning information by incorporating the real-time network physical connection and connected device information into existing provisioning information generated based on configuration template information”.  However, the under lined limitations above are not adequately supported by the specification. 


As to the claim(s) that are dependent on claim(s) 1, 8 or 15, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason et al. (Pub. No.: US 20130318343 A1) in view of Sheshadri et al. (Pub. No.: US 20160050116 A1).
a method of provisioning network devices in a network (fig .4), comprising:
determining, at a branch office controller, real-time network physical connection and connected device information for at least one network device associated with said branch office controller (in fig. 4, 30 teaches a branch office controller and fig. 5, 506); 
communicating said real-time network physical connection and connected device information to a network platform computing resource (fig. 4, 406); 
generating updated network provisioning information based on said real-time network physical connection and connected device information (fig. 4, 416, completed information package teaches network provision information); and 
communicating said updated network provisioning information from said network platform computing resource to said branch office controller (fig. 4, 416).
Bjarnason does not teach  utilizing a configuration template to generate updated provision information based on network physical connection and device information.
However, in the same field of endeavor (network device configuration) Sheshadri teaches determining real-time network physical connection and connected device information for at least one network device ( paragraph [0057], i.e. determining “network device configuration data” and paragraph [0054]);
generating updated network provisioning information by incorporating the real-time network physical connection and connected device information into existing provisioning information generated based on configuration template information, the incorporating comprising aggregating the real-time network physical connection and connected device information with the configuration template information (paragraph [0057], “…generating a network device configuration instance based on the network device configuration template comprising merged network device configuration data…” and paragraph [0030]); and
communicating said updated network provisioning information (paragraph [0057],” communicating the network device configuration instance using an interface”).
Based on Bjarnason in view of Sheshadri, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing a configuration template to generate updated provision information based on network physical connection and device information (taught by Sheshadri) with generating device provision information based on network physical connection and device information (taught by Bjarnason) in order to facilitate network device configuration by using network device template to generate device provisioning information, and to incorporate device information, that might not be known during configuration, into the provisioning information which would result in an accurate and consistent device provision information that reflects the actual current device information within the network as motivated by Sheshadri (paragraphs [0017]-[0018]). 

As to claim 2, Bjarnason teaches wherein said at least one network device comprises a multi-port network switch (paragraph [0133]).
wherein said branch office controller establishes a connection to a master controller coupled to said network platform computing resource (paragraph [0017]).
As to claim 5, Bjarnason teaches wherein said generating of network provisioning information is performed in response to a provisioning request issued by a network administrator (paragraph [0080]).
As to claim 7, Bjarnason teaches wherein said at least one network device contacts a provisioning redirector in order to establish communication with said network platform computing resource (paragraph [0062]).
As to claim 8, Bjarnason teaches A non-transitory computer-readable medium tangibly embodying instructions executable by a hardware processor to:
store predetermined network device information for devices in a computer network in a network platform computing resource (paragraphs [0016]- [0017]);
communicate real-time network physical connection and connected device information from a branch controller to said network platform computing resource (fig. 4, 406);
generate updated network provisioning information based on said predetermined network device information and said real-time network physical connection and connected device information (fig. 4, 416); and 
provide said updated network provisioning information to said branch controller (fig. 4, 416).
Bjarnason does not teach  utilizing a configuration template to generate updated provision information based on network physical connection and device information.
However, in the same field of endeavor (network device configuration) Sheshadri teaches store predetermined network device information for devices in a computer network in a network platform computing resource, the network device information including configuration template information (paragraph [0037]);
communicate real-time network physical connection and connected device information ( paragraph [0057], i.e. “network device configuration data” and paragraph [0054]);
generate updated network provisioning information  by incorporating the real-time network physical connection and connected device information into existing provisioning information generated based on the configuration template information, the incorporating comprising aggregating the real-time network physical connection and connected device information with the configuration template information (paragraph [0057], “…generating a network device configuration instance based on the network device configuration template comprising merged network device configuration data…” and paragraph [0030]); and
provide said updated network provisioning information (paragraph [0057],” communicating the network device configuration instance using an interface”).


As to claim 9, Bjarnason teaches wherein said realtime network physical connection and connected device information reflects a configuration of at least one network device coupled to said branch controller (paragraph [0097]).
As to claim 10, Bjarnason teaches wherein said at least one network device comprises a network switch (paragraph [0133]).
As to claim 11, Bjarnason teaches wherein said generation of network provisioning information is performed in response to a provisioning request issued by a network administrator (paragraph [0066]).
As to claim 12, Bjarnason teaches further comprising: identifying, in said predetermined network device information, network devices authorized to be provisioned in said computer network (paragraph [0066]).
further comprising: providing a provisioning redirector resource for establishing communication between said network platform computing resource and said branch controller (fig. 4, 30 and 40).
As to claim 15, Bjarnason teaches a computer network comprising:
a branch office controller in communication with a network platform computing resource which maintains predetermined network device configuration information, said branch office controller being configured to provide real-time network physical connection and connected device information to network platform computing resource (fig. 4, 30); and 
a plurality of network devices associated with said branch office controller, wherein said network platform computing resource generates network device provisioning information for said plurality of network devices based on said real-time network physical connection and connected device information and said predetermined network device configuration information, and provides said network device provisioning information to said branch office controller (fig. 4, 20).
Bjarnason does not teach  utilizing a configuration template to generate updated provision information based on network physical connection and device information.
However, in the same field of endeavor (network device configuration) Sheshadri teaches a network platform computing resource which maintains predetermined network device configuration information including configuration template information (paragraph [0037]);
provide real-time network physical connection and connected device information ( paragraph [0057], i.e. “network device configuration data” and paragraph [0054]);
generates updated network device provisioning information for plurality of network devices  by incorporating said real-time network physical connection and connected device information into existing provisioning information generated by on said configuration template information, the incorporating comprising aggregating the real-time network physical connection and connected device information with the configuration template information (paragraph [0057], “…generating a network device configuration instance based on the network device configuration template comprising merged network device configuration data…” and paragraph [0030]); and provides said network device provisioning information (paragraph [0057],” communicating the network device configuration instance using an interface”).
Based on Bjarnason in view of Sheshadri, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate utilizing a configuration template to generate updated provision information based on network physical connection and device information (taught by Sheshadri) with generating device provision information based on network physical connection and device information (taught by Bjarnason) in order to facilitate network device configuration by using network device template to generate device provisioning information, and to incorporate device information, that might not be known during configuration, into the provisioning information which would result in an accurate and consistent device provision information that reflects the actual current device information within the network as motivated by Sheshadri (paragraphs [0017]-[0018]). 
wherein said network platform computing resource comprises a cloud server (paragraph [0017]).
As to claim 17, Bjarnason teaches wherein said plurality of network devices includes a network switch (paragraph [0133]).
As to claim 18, Bjarnason teaches further comprising a provisioning server for establishing communication between said master controller and said branch controller (fig. 4, 30 and 40).
As to claim 19, Bjarnason teaches wherein said master controller is responsive to a network administrator request to generate said network device provisioning information (paragraph [0066]).
As to claim 20, Bjarnason teaches wherein said predetermined network device configuration information includes identification of at least one network device that is authorized to be provisioned in said computer network (paragraph [0066]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason et al. (Pub. No.: US 20130318343 A1) in view of Sheshadri et al. (Pub. No.: US 20160050116 A1) and further in view of Haapanen (Pub. No.: US 20190268229 A1).
As to claim 4, Bjarnason in view of Sheshadri does not explicitly teach but in the same field of endeavor (network management) Haapanen teaches wherein said branch office controller establishes said connection to said master controller by obtaining a master controller address from a provisioning redirector resource (paragraph [0082]).
.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjarnason et al. (Pub. No.: US 20130318343 A1) in view of Sheshadri et al. (Pub. No.: US 20160050116 A1) and further in view of Smith et al. (Pub. No.: US 20170180208 A1).
As to claim 6, Bjarnason in view of Sheshadri does not explicitly teach but in the same field of endeavor (network management) Smith teaches identifying, in said configuration template information, network devices authorized to be included in and network devices to be excluded from, said network provisioning information (paragraph [0037]).
Based on Bjarnason in view of Sheshadri and further in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the 

As to claim 13, Bjarnason in view of Sheshadri does not explicitly teach but in the same field of endeavor (network management) Smith teaches wherein said predetermined network device information includes information identifying network devices authorized to be included in and network devices to be excluded from, said network provisioning information (paragraph [0037]).
Based on Bjarnason in view of Sheshadri and further in view of Smith, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate white and black listing of network devices (taught by Smith) with utilizing a configuration template to generate updated provision information based on network physical connection and device information (taught by Sheshadri) with generating device provision information based on network physical connection and device information (taught by Bjarnason) in order to facilitate network device configuration by using network device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        3/12/2021